Citation Nr: 1225244	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a back disability

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to an initial disability rating in excess of 30 percent for bronchial asthma and chronic obstructive pulmonary disease (COPD).

9.  Entitlement to a rating in excess of 30 percent for sinusitis.

10.  Entitlement to a rating in excess of 10 percent for residuals of fracture of right fifth metacarpal.

11.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to September 1951.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008, April 2009, and December 2009 rating decisions of the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back disability, left and right shoulder disabilities, left and right knee disabilities, and a psychiatric disorder, entitlement to an initial disability rating in excess of 30 percent for bronchial asthma and COPD, and for entitlement to TDIU, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran is service-connected for sinusitis, and the current compensable rating for that disability includes headaches; he does not otherwise have a chronic headache disorder that is etiologically related to service.

2.  The Veteran's service-connected frontal sinusitis is manifested by headaches, sinus pain and tenderness, with moderate nasal obstruction.  Radical surgery had not been conducted and constant sinusitis with purulent discharge or crusting after repeated surgeries was not indicated.  

3.  The Veteran's service connected residuals of fracture of right fifth metacarpal results in favorable ankylosis of the ring and little finger; neither involvement of additional fingers or unfavorable ankylosis is shown.


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or aggravated by active service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for a rating in excess of 30 percent for frontal sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, DC 6512 (2011).

3.  The criteria for a rating in excess of 10 percent for residuals of fracture of right fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, DC 5223 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment." Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 -03 (2010) [hereinafter Vazquez-Flores II ] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)). 

In the instant case, the Veteran received notification in December 2007 and February 2008.  The claims were subsequently readjudicated, most recently in November 2010 and February 2012 supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

On the claim of service connection for headaches, VA has not conducted a VA examination, but further development is not required because there is no record of the conditions or complaint relative thereto during service and there is no credible evidence of persistent or recurrent symptoms of a headache disability separate from the headaches that are considered part of the currently assigned compensable rating for the service connected sinusitis disability.  As the evidence of record does not indicate that a separate headache disability may be associated with service or a service-connected disability, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

On the claims for increase, the Veteran was afforded VA examinations.  As the reports are based on consideration of the prior medical history and described the disabilities in sufficient detail so that the Board's review of the claims is a fully informed one, the medical examinations are adequate.  Stefl v. Nicholoson, 21 Vet. App. 120, 123 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal decided herein is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159 

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

The Board notes at the outset that the Veteran is service-connected for sinusitis and that the currently assigned compensable rating for that disability includes the symptom of headaches; the evaluation for that disability is considered below.  The following discussion will consider whether the Veteran has a separate chronic headache disorder for which service connection is warranted.

Service treatment records do not show complaints of headaches.  On the service separation examination in September 1951 a notation of "headaches, periodical, severe, of frequency of about once weekly; no evidence of organic disease" was made.

A July 1967 statement from a VA dentist with whom the Veteran worked following service indicated that the Veteran had continuous complaints of severe headaches shortly after his period of active duty that were attributed to severe frontal and maxillary sinusitis.

A September 1981 statement from a private physiatrist stated that it was the doctor's opinion that the Veteran's "complained headaches are related to his arthritic condition of the spine and to his upper back and cervical myositis."

VA examinations conducted to evaluate the Veteran's service connected sinusitis in February 2008 and August 2010 noted frequent headaches as a symptom of the Veteran's sinusitis.  A separate headache disorder was not identified. 

As noted above, the Veteran is currently being compensated for his frequent headaches as a symptom of the service connected frontal sinusitis.  The weight of the medical evidence in this case is against a finding that the Veteran has a separate headache disorder.  Thus, there is no basis for granting service connection for a headache disorder.  Because the evidence preponderates against the clam the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).



Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Sinusitis

Service connection for sinusitis was granted in an April 1968 rating decision.  A 10 percent rating was assigned from August 1967.  An August 2008 rating decision increased the rating for frontal sinusitis to 30 percent from October 2007, the date of the claim for increase.  

The Veteran's frontal sinusitis is evaluated under 38 C.F.R. § 4.97, DC 6512 (2011).  Under DC 6512, the current 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

On VA examination in February 2008, the Veteran reported headaches, nasal stuffiness, and occasional purulent discharge.  He also reported head fullness and loss of smell.  Examination showed no nasal polyps.  Crusting and dryness of the nasal mucosa were present.  There was moderate bilateral nasal obstruction, with about 80 percent of obstruction noted bilaterally.  There was no septal deviation.  The examiner did not note any tenderness of the sinuses.

An August 2009 treatment record noted that the Veteran was followed for chronic sinusitis and had some improvement with use of nasal steroids.  A December 2009 addendum treatment note described continued complaints of nasal congestion.  The Veteran was prescribed a more potent nasal steroid.

On VA examination in August 2010 the Veteran reported frontal headaches, sinus pain, congestion, purulent nasal discharge, chronic hoarseness, and loss of smell.  He used loratadine tablets daily as well as nasal spray for allergies.  He had no history of hospitalization, incapacitating episodes, or surgery for his sinus condition.  On examination there was tenderness to the frontal, maxillary, and ethmoid sinuses.  There was 30 percent nasal obstruction on the left and 50 percent on the right.  Nasal polyps and septal deviation were present.  

An October 2010 treatment record noted that the Veteran was still using nasal steroids for his chronic sinusitis.

The Board finds that Veteran does not meet the criteria for a rating in excess of 30 percent.  To warrant an increased rating of 50 percent, he would have had to undergone radical surgery with chronic osteomyelitis, or demonstrate near constant sinusitis with purulent discharge after repeated surgeries.  While the Veteran's sinusitis is significant, the criteria for an increased rating are clearly not shown as he has not undergone any surgical treatment for his sinusitis.  Accordingly, the Veteran's claim of entitlement to a rating in excess of 30 percent for service-connected frontal sinusitis must be denied.

Right Fifth Metacarpal Fracture

Service connection for fracture of right fifth metacarpal was granted in a January 1952 rating decision.  A 10 percent rating was assigned.  An April 1968 rating decision reduced the rating to noncompensable from March 1968.  The August 2008 rating decision on appeal increased the rating to 10 percent from October 2007, the date of the claim for increase.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A VA examination in March 2008 noted that the Veteran reported difficulty with closing his right hand due to pain.  He described pain, limited motion, and stiffness of the right little finger.  The Veteran reported that the pain increased on cloudy days.  He used Tylenol daily with fair response.  On examination, there was no ankylosis or deformity of any digit of the right hand.  There was a gap of less than one inch between the thumb pad and the tips of fingers of the right hand.  There was decreased strength due to pain on pushing, pulling, and twisting.  There was decreased dexterity due to pain for writing.  The examiner found limitation of motion of the right little and ring fingers, with painful motion of both fingers noted and pain and additional loss of motion on repetitive motion noted in the little finger.  X-rays showed degenerative joint disease changes of the interphalangeal joints and distal interphalangeal joints, more prominent on the right side.  The diagnosis was healed fracture fifth metacarpal right hand with ankylosis of right ring and little finger.

Under Code 5223, a 10 percent rating is warranted when there is favorable ankylosis of the long and ring fingers, the long and little fingers, or the ring and little fingers of either hand.  A 20 percent rating is warranted when there is favorable ankylosis of the index and long fingers, the index and ring fingers, or the index and little fingers of either hand.  38 C.F.R. § 4.71a. 

Note (1) under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates that, for digits 2 through 5, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees; only joints in these positions are considered to be in favorable position.  For digits 2 through 5, the metacarpophalangeal joint has a range of 0 to 90 degrees of flexion, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion, and the distal interphalangeal joint has a range of 0 to 70 or 80 degrees of flexion.

Note (2) indicates that, when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.

Note (3) indicates that if both the metacarpophalangeal and proximate interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, it should be evaluated as amputation without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, it should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, it should be evaluated as unfavorable ankylosis.  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, it should be evaluated as favorable ankylosis.

As the Veteran's residuals of fracture of the right fifth metacarpal are now rated 10 percent, the analysis of his claim for increase focuses on those criteria that would afford him a higher rating (20% or greater).  Those criteria contemplate: (a) Involvement (favorable ankylosis) of two fingers that include the index finger or thumb (Code 5223), neither of which is shown here; (b) Favorable ankylosis of 3 or more fingers (Codes 5220, 5221, 5222); here, involvement of more than two fingers is neither shown nor alleged.  (c) Unfavorable ankylosis (Codes 5216-5219).  Significantly, the examination found some range of motion in all fingers, to specifically include the ring and little fingers.  The March 2008 examination actually included a finding of no ankylosis of any digit on examination, while also including a diagnosis of ankylosis of the ring and little fingers.  The Board will assume that favorable ankylosis of the ring and little fingers is present.  The findings clearly do not show that either finger was ankylosed in an unfavorable position:  ring finger motion was noted to be from zero to 40 degrees at the metacarpal-phalangeal joint, from 10 to 60 degrees at the proximal interphalangeal joint, and from 10 to 40 degrees at the distal interphalangeal joint.  Right little finger motion was noted to be from zero to 40 degrees at the metacarpal-phalangeal joint, from 10 to 60 degrees at the proximal interphalangeal joint, and from 10 to 40 degrees at the distal interphalangeal joint.

In other words, the degree of disability shown does not meet or approximate any potentially applicable criteria for a rating in excess of 10 percent, and a rating in excess of 10 percent for residuals of fracture of the right fifth metacarpal is not warranted.  

Extra-Schedular Consideration

As to this discussion pertaining to increased ratings, the Board has considered whether there is any evidence that warrants consideration of an extraschedular evaluation.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of sinusitis and right metacarpal fracture that the Veteran has reported. 

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to sinusitis and right fifth metacarpal fracture is contemplated by the Schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to sinusitis and right fifth metacarpal fracture is entirely encompassed within the criteria specified in the rating schedule, and the disabilities are not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  


ORDER

Service connection for a headache disorder is denied.

A disability rating in excess of 30 percent for sinusitis is denied.

A disability rating in excess of 10 percent for residuals of fracture of right fifth metacarpal is denied.


REMAND

Service connection for bronchial asthma was granted in the December 2009 rating decision on appeal.  An initial 30 percent rating was assigned from February 2008.  The Veteran disagreed with that initial rating.  A February 2012 rating decision recharacterized the service connected disability as bronchial asthma and COPD; the 30 percent rating was continued.  COPD is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6604.  The rating criteria are based, in part, on results of a pulmonary function test (PFT).  Diagnostic Code 6604 provides for a 60 percent rating when the Veteran has a forced expiratory volume in one second (FEV-1) of 40 to 55 percent predicted, or; a FEV-1/forced vital capacity (FVC) ratio of 40 to 55 percent, or; a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).   

The rating criteria under Diagnostic Code 6604 are disjunctive rather than conjunctive, as demonstrated by "or" separating each criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Thus, one way the Veteran's COPD could meet the criteria for a higher evaluation is through his DLCO(SB) measurement.  

The Veteran was provided VA examinations with PFT in July 2010, and the record also contains a PFT dated in September 2007.  Neither of these PFTs measured DLCO(SB), and the record does not contain a statement from the examiner as to why the test would not be useful or valid in this particular case.  38 C.F.R. § 4.96.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional examination is required.  

The Veteran contends that he has left and right shoulder, left and right knee, and back disabilities that are related to his period of active service.  The service separation examination noted rheumatic pains of both lower extremities, with no swelling or deformities of the joints.  The Veteran complained of bilateral knee pains in May 1952 and was treated for peritendinitis in the left shoulder in September 1961.  On VA examination in August 1967 the Veteran reported intermittent right shoulder and bilateral knee pains.  A September 1981 private medical record noted long-standing generalized joints and back pain, with X-ray evidence of generalized spine arthritis and spondylosis.  An untranslated October 2007 statement from a physician who worked with the Veteran in the early 1950s noted that he recalled the Veteran taking time off for physical therapy for arthritis of the legs, knees, shoulders, and hands.

In light of the above, the Veteran should be afforded a VA examination to address the potential relationship between any currently diagnosed left or right shoulder, left or right knee, or back disorder and service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (where medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, an examination is warranted). 

The Veteran also contends that he has an acquired psychiatric disorder that is secondary to a service connected disability.  A VA examiner in March 2008 concluded that the Veteran did not have a psychiatric disorder related to his sinusitis.  However, the examiner stated that he could not find any respiratory diagnosis for the Veteran and thus did not provide an opinion as to the relationship between any such disability and the Veteran's psychiatric complaints.  The Board notes that since the March 2008 VA examination, the Veteran has been granted service connection for bronchial asthma and COPD.  Thus, another VA psychiatric examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bronchial asthma and COPD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function tests (FEV-1, FEV-1/FVC, and DLCO (SB)).  If DLCO(SB) would not be useful or valid in this case the examiner should state so.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bronchial asthma and COPD.  The examiner should also report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of any currently diagnosed left or right knee, left or right shoulder, and back disorder, to include its potential relationship to service. 

A copy of the claims file should be made available to the examiner for review in conjunction with the examination.  The examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed left or right knee, left or right shoulder, and back disorder had its onset in or is otherwise attributable to service.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included. 

3.  Afford the Veteran a VA examination in order to ascertain the relationship, if any, between his service-connected bronchial asthma, COPD, and sinusitis, and any current psychiatric disability.  The claims folder is to be furnished to the examiner for review.  Following a review of the relevant evidence, the clinical evaluation and any tests that are deemed necessary, the examiner should address the following questions: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current psychiatric disability was caused by his service-connected bronchial asthma, COPD, or sinusitis? 

(b) Is it at least as likely as not that the Veteran's service-connected bronchial asthma, COPD, and/or sinusitis aggravated any current psychiatric disability? 

The examiner is informed that aggravation is defined for this purpose as a chronic worsening of the underlying condition, versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disability present (i.e., a baseline) before the onset of the aggravation. 

If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed. 

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's remaining claims.  If any action remains adverse to the Veteran, provide him with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


